Citation Nr: 0306843	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD), and if the claim is reopened, whether 
service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for another type of  
psychiatric disorder including schizophrenia, and if the 
claim is reopened, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a July 1997 RO decision that determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for PTSD.  In a July 
1999 decision, the Board found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for PTSD, and the Board also referred to the RO an 
issue of whether new and material evidence had not been 
submitted to reopen a claim for service connection for 
schizophrenia.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a March 2001 order, the Court vacated the 
Board decision and remanded the case to the Board for further 
action.  [Meanwhile, between the time of the Board decision 
and the Court order, a September 2000 RO decision found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for another type of psychiatric 
disorder including schizophrenia, and the veteran appealed 
that decision to the Board.]  In December 2001, the Board 
remanded the case for to the RO to arrange a Board 
videoconference hearing, and such hearing was held in January 
2003.  


FINDINGS OF FACT

1.  In an unappealed September 1990 decision, the RO denied 
an application to reopen a claim for service connection for 
PTSD.  Evidence received since that time includes some 
evidence that is neither cumulative nor redundant and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.  

2.  Based on all the evidence, the veteran did not engage in 
combat with the enemy, although there is credible supporting 
evidence of a service stressor which is a cause of currently 
diagnosed PTSD.  

3.  In an unappealed December 1985 decision, the RO denied an 
application to reopen a claim for service connection for 
another type of psychiatric disorder including schizophrenia.  
Evidence received since that time includes evidence that is 
cumulative or redundant and that is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted sufficient 
to reopen a claim for service connection for PTSD.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Based on a reopened claim, PTSD was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

3.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
another type of psychiatric disorder including schizophrenia.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Air Force from April 
1967 to February 1970, including service in Vietnam from 
December 1967 to August 1969.  Service personnel records show 
no combat decorations and do not otherwise show he 
participated in combat.  He performed duties of an aircraft 
mechanic and while in Vietnam was assigned to the 12th Field 
Maintenance Squadron at Cam Ranh Bay Air Base.  Service 
records show that in December 1969 the veteran was given an 
evaluation due to poor performance, and he was diagnosed with 
personality pattern disturbance, inadequate personality, that 
had existed prior to service.  His December 1969 service 
separation examination and medical history form show no 
complaints or findings of a psychiatric disorder.  He was 
discharged from srvice in February 1970, apparently on the 
basis of a character disorder.

The veteran's first psychiatric hospitalization was in 
December 1971, at Patton State Hospital.  At that time he was 
having an acute psychotic episode.  He had recently been 
experiencing marital problems.  During this admission he was 
started on medication including Thorazine.  The hospital 
discharge diagnosis was schizophrenia, catatonic type.  

He was hospitalized at Riverside General Hospital in January-
February 1972 after a reaction to psychiatric medication.  
The recent treatment at Patton State Hospital for a psychotic 
episode was noted.  The veteran also gave a history of using 
illicit drugs (e.g., speed, LSD, marijuana) in service.  The 
current hospital diagnoses were probable Thorazine drug 
reaction, mononucleosis, and no psychiatric diagnosis.

In an unappealed April 1972 decision, the RO denied service 
connection for a psychiatric disorder including schizophrenic 
reaction.  The RO noted that there was no showing of an 
acquired psychiatric disorder during service or of a 
psychosis within one year after discharge.  

From November 1972 to January 1973, the veteran was 
hospitalized at a VA medical center for treatment of 
schizophrenia.  He gave a history of having served in 
Vietnam.  He alleged he had been hospitalized in service for 
explosives-related burns.  History also included past use of 
drugs such as LSD and speed.  He described post-service 
adjustment problems and psychiatric treatment.

In March and April 1974, the veteran was seen at the Baton 
Rouge Mental Health Center for treatment of chronic 
undifferentiated schizophrenia.  He was hospitalized at a VA 
facility for schizophrenia from April to June 1974; he gave a 
history which included hearing voices after using LSD, which 
he he said he last used in 1970.  The diagnosis on VA 
psychiatric examination in September 1974 was chronic 
schizophrenic reaction, paranoid type.  He was again treated 
at the Baton Rouge Mental Health Center in August 1975.  On 
evaluation by Dr. Curtis Steele in April 1976, apparently in 
connection with a disability determination involving the 
Social Security Administration, the veteran was diagnosed 
with paranoid schizophrenia.  The veteran was hospitalized at 
a VA facility in September 1976 for treatment of 
schizophrenia.

On December 1976 VA psychiatric examination, the veteran 
reported using various illicit drugs in the past.  Current 
diagnoses were chronic undifferentiated schizophrenia; and 
multiple drug abuse by history, now alleged resolved.

A May-June 1977 VA hospital summary notes the veteran gave a 
long history of psychiatric illness dating from 1971, with 
hospitalization shortly after marital problems.  The current 
diagnosis was chronic schizophrenia.  Records also show 
hospitalization in December 1977 for schizophrenia.

On VA psychiatric examination in April 1980, it was noted 
that the veteran had been diagnosed with acute psychotic 
symptomatology in December 1971, with subsequent psychiatric 
hospitalizations.  The veteran said he had been messed up and 
sick since the Vietnam war.  He reported that he had been 
disturbed by all of the "shooting, blood, bodies" during 
his service in Vietnam and that he had been scared that he 
would be killed.  History also included using LSD and other 
drugs in service.  The current diagnosis was chronic 
undifferentiated schizophrenia.  

Records show that the veteran was hospitalized at a VA 
facility in June-July 1980 for treatment of schizophrenia.  
In November 1980, he was hospitalized at Southeast Louisiana 
Hospital for treatment of schizophrenia.

In March 1981 correspondence, the veteran recounted 
witnessing soldiers being killed by rockets and shrapnel in 
the course of a plane flight in Vietnam.  

In an April 1981 certificate, his treating doctor at 
Southeast Louisiana Hospital listed diagnoses of chronic 
paranoid schizophrenia, alcohol abuse, and immature 
personality disorder.  

In July 1981, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric condition.  

In an unappealed September 1982 decision, the RO denied 
service connection for PTSD.  The RO noted there was no 
diagnosis of such condition.  

A number of outpatient records in the 1980s refer to 
schizophrenia. 

In November 1985, the RO received private outpatient records 
showing the veteran was seen at various times beginning in 
December 1970 for physical problems; in November 1972 he was 
noted to have a depressive reaction; and he was later seen 
for physical problems.

In a November 1985 statement, a cousin of the veteran 
discussed changes in the veteran during service and post-
service psychiatric hospitalizations beginning in December 
1971.  

In December 1985, the RO denied an application by the veteran 
to reopen his claim for service connection for a psychiatric 
disorder.  The veteran filed a notice of disagreement in 
January 1986, but after the issuance of a statement of the 
case in March 1986, he did not perfect an appeal with a 
timely substantive appeal.  

Records from a VA outpatient clinic reflect mental health 
treatment for various symptoms, including hallucinations, 
from 1989 to 1990. 

In August 1990, the veteran sought to reopen his claim for 
service connection for PTSD.  He said he had witnessed a 
rocket attack, shooting, and "blood shed every where" while 
a plane he was in was landing at Tuy Hoa in Vietnam.  

In an unappealed September 1990 decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for PTSD.  

VA medical records from the 1990s and later show continued 
psychiatric treatment, and the veteran has usually been 
diagnosed as having schizophrenia.  

A psychosocial history report was prepared by a social worker 
at Baton Rouge Mental Health Center in December 1996; it was 
noted such report was done at the veteran's request in 
connection with his VA claim.  It was noted the veteran had 
been seen at this facility since 1974.  In reporting the 
history, it was noted that he had been first admitted for 
psychiatric treatment at Patton State Hospital in December 
1971.  He had earlier served in the Air Force, including 
service in Vietnam.  According to history from the veteran, 
he did not participate in combat but witnessed a rocket 
attack in which soldiers of his unit were killed.  He gave a 
history of having had hallucinations before, during, and 
after service.  It was noted his current diagnosis was 
undifferentiated type schizophrenia.  

In June 1997, the veteran sought to reopen the claim for 
service connection for PTSD.  He said that during service in 
Vietnam he witnessed a rocket attack in which friends were 
killed.  In an attached statement he further described a 
rocket and mortar attack which he witnessed while landing at 
Tuy Hoa.  In later statements, the veteran has given a 
similar account.

VA records from the early part of 1999 show psychiatric 
treatment, and the diagnosis generally was schizophrenia or 
schizoaffective disorder.  According to September 1999 
treatment records, the veteran felt he had PTSD due to 
witnessing a rocket and mortar attack in Vietnam at Tuy Hoa 
in 1969.  The September 1999 outpatient records note the 
veteran was then referred for a PTSD evaluation.  Subsequent 
September 1999 outpatient records, and a September 1999 
letter by a psychology intern and her supervising 
psychologist at the VA clinic, note the veteran underwent 
PTSD evaluation, and it was felt that he met the diagnostic 
criteria for PTSD secondary to military-related stressors 
while serving in Vietnam.  Later 1999-2000 VA treatment 
records show the veteran was diagnosed with both 
schizophrenia and PTSD.  

In 2000 and later, the veteran's attorney submitted copies of 
military unit records and similar material.  These note, in 
part, that during 1969 (when the veteran was in Vietnam) 
there were multiple enemy rocket and mortar attacks at the 
air bases at Cam Rahn Bay and Tuy Hoa, and some of these 
involved casualties and property damage.

At a January 2003 Board videoconference hearing, the veteran 
and his attorney focused on the issue of service connection 
for PTSD.  The veteran described stressors in Vietnam, 
including rocket and mortar attacks.  The attorney, citing 
the case of Pentecost, argued that there was sufficient proof 
of a service stressor, and that there was medical evidence of 
diagnosed PTSD related to service.

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, the supplemental 
statements of the case, and the prior decision and remand of 
the Board, the VA has informed the veteran of the evidence 
necessary to reopen and substantiate his claims for service 
connection.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  In 
an application to reopen a previously denied claim, there is 
no VA duty to provide a VA examination prior to the 
submission of new and material evidence.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

An application to reopen a claim for service connection for 
PTSD was denied in an unappealed September 1990 RO decision.  
An application to reopen a claim for service connection for 
another type of psychiatric condition including schizophrenia 
was denied in an unappealed December 1985 RO decision.  Those 
RO decisions are final, with the exception that the claims 
may be reopened is new and material evidence has been 
submitted since then, and if so reopened, the claims will be 
reviewed on a de novo basis.  38 U.S.C.A. §§ 7105, 5108; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).]

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

A. PTSD

With regard to the PTSD claim, the evidence before the RO at 
the time of unappealed September 1990 decision did not 
include medical evidence of a diagnosis of PTSD, and the 
evidence did not corroborate a service stressor.  Medical and 
other evidence received since then includes some evidence 
concerning PTSD which is not cumulative or redundant, and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  In short, new and 
material evidence has been submitted, and the claim for 
service connection for PTSD is to be reviewed on a de novo 
basis.  Manio, supra.

The veteran served on active duty in the Air Force from 1967 
to 1970, including an extended tour in Vietnam.  VA medical 
records since 1999 note a diagnosis of PTSD (along with other 
psychiatric diagnoses), and the Board finds there is an 
acceptable diagnosis of PTSD.  The recent medical records 
also adequately link the diagnosed PTSD to purported service 
stressors.  The question remains whether there is 
satisfactory proof of a service stressor.

The veteran's service records indicate that while in Vietnam 
he worked in aircraft maintenance.  He received no combat 
decorations and there is no other objective evidence of 
participation in combat.  Upon the evidence of record, the 
Board is unable to find that the veteran personally 
participated in combat.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998);  
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  Under DSM-IV, concerning a diagnosis 
of PTSD, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen , 
supra.

A recent court decision, mentioned by the veteran's attorney, 
indicates that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the attack.  Pentecost, supra.  

The veteran's Air Force unit was officially assigned to the 
air base at Cam Ranh Bay.  He has repeatedly described a 
service stressor of a rocket and mortar attack while landing 
at the air base at Tuy Hoa.  The material recently submitted 
by the veteran's attorney describes a number of rocket and 
mortar attacks, some with casualties and property damage, at 
and close to both these air bases during the time the veteran 
was in Vietnam.  Given the holding in Pentecost, the Board 
finds there is sufficient credible supporting evidence of a 
stressor during Vietnam service.  

In sum, all elements for service connection for PTSD are 
established.  Based on the reopened claim, the Board finds 
PTSD was incurred in service, and service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Schizophrenia

With regard to the application to reopen a claim for service 
connection for another type of psychiatric disorder 
(primarily diagnosed as schizophrenia), the evidence at the 
time of the final December 1985 RO decision consisted of 
service medical records, post-service treatment records, and 
statements by the veteran and others.  Evidence then 
available did not show a chronic acquired psychiatric 
disorder during service, nor was such shown for more than a 
year after service.  There was evidence of a personality 
disorder during service (such is not a disability for VA 
compensation purposes), and a psychosis was first manifest 
and treated more than a year after service (beyond the 1-year 
presumptive period).

The evidence received since the December 1985 RO decision 
consists of additional statements by the veteran, along with 
records of ongoing treatment for mental illness primarily 
diagnosed as schizophrenia.  

The veteran's statements submitted since the December 1985 RO 
decision are not new; they are cumulative or redundant of 
earlier statements.  Vargas-Gonzalez v. West, 12 Vet.App. 321 
(1999).  The medical evidence received since the December 
1985 decision is cumulative and not new, as it only shows 
ongoing treatment for schizophrenia (beginning more than a 
year after service).  Id.  The additional medical evidence is 
also not material evidence as it does not tend to show that 
current schizophrenia is related to service.  It is not 
material evidence since by itself, or in connection with 
earlier evidence, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

The Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim for service 
connection for another type of psychiatric disorder including 
schizophrenia, and the December 1985 RO decision remains 
final.


ORDER

The claim for service connection for PTSD is reopened, and 
service connection for PTSD is granted.

The application to reopen a claim for service connection for 
another type of psychiatric disorder including schizophrenia 
is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

